Citation Nr: 0322906	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1981 to July 1989.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an April 2002 rating 
decision issued by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claim of entitlement to an increased 
evaluation for his anxiety disorder.  

In January 2003, the appellant testified at a Central Office 
Board hearing held in Washington, D.C., before the 
undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that 
hearing is in the claims file.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), redefined VA's duty to 
assist and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The Board notes that the RO has not notified 
the appellant of the pertinent provisions of the VCAA or its 
implementing regulations.  See 38 C.F.R. § § 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).  

Since the issuance of the September 2002 SSOC and the 
transfer of the claims file to the Board in November 2002, 
the additional evidence pertinent to the issue of entitlement 
to an increased rating for the appellant's psychiatric 
disability was submitted to the Board.  This additional 
medical evidence appears to be relevant to the issue on 
appeal.  The appellant has not provided a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since an SSOC pertaining to that evidence 
was not issued, this evidence is referred back to the RO.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, while the case was in appellate status, the 
Court clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
again REMANDED for the following:

1.  Review the claims file and ensure all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002) is fully complied with and 
satisfied.  In particular, notify the 
appellant of the information and evidence 
needed to substantiate the claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Obtain the appellant's relevant 
psychiatric treatment records from any VA 
facility identified by the appellant, to 
the extent not already on file.  

3.  Obtain the appellant's relevant 
psychiatric treatment records from any 
private doctor and/or hospital identified 
in the evidence or record or by the 
appellant, to the extent not already on 
file.  In particular, obtain the records 
from the Progressions Institute.  

4.  Obtain, with assistance from the 
appellant as needed, the appellant's 
personnel records from the United States 
Postal Service for the period from 
January 2001 to the present.  

5.  Conduct a VA social and industrial 
survey to clarify the appellant's 
medical, social, educational, and 
employment history.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

6.  After the aforementioned development 
has been completed, schedule the 
appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected 
psychiatric disability.  The entire 
claims file must be made available to the 
examiner for use in the record review.  
The psychiatrist should review the 
appellant's entire psychiatric history in 
order to construct an overall picture of 
his psychiatric status over the years.  
Distinctions between service and non-
service-connected disorders should be 
noted.  All appropriate testing should be 
accomplished.  

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to the service-connected 
psychiatric disability, as opposed to 
that due to other psychiatric disorders 
and/or physical disabilities.  The 
psychiatrist should express an opinion as 
to what portion of the appellant's 
psychiatric symptomatology is 
attributable to only his service-
connected psychiatric disability and what 
portion is attributable to substance 
abuse issues.  

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the severity of each 
diagnosed psychiatric disorder and the 
extent to which each diagnosed 
psychiatric disorder affects the 
appellant's ability to work.  The 
examiner should describe how the symptoms 
of the service-connected psychiatric 
disability have affected the appellant's 
social and industrial capacity.  If the 
impairment associated with the service-
connected psychiatric disability cannot 
be distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected 
psychiatric disability, and any disorders 
due to the service-connected psychiatric 
disability or service, for the years from 
2001 to the present.  It is imperative 
that the psychiatrist also provide a 
definition of the GAF score for purposes 
of due process under Thurber v. Brown, 
5 Vet. App. 119 (1991).

7.  Thereafter, readjudicate the 
appellant's claim, with consideration of 
the evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a SSOC 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § § 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

